      Case 2:20-cr-00176-WBS Document 10 Filed 12/04/20 Page 1 of 2


1
     HEATHER E. WILLIAMS, #122664
2    Federal Defender
     TIMOTHY ZINDEL, #158377
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
5    timothy_zindel@fd.org

6    Attorney for Defendant
     ELIGIO NUNEZ
7
8                    IN THE UNITED STATES DISTRICT COURT

9                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,       )   Case No. 2:20-CR-0176 WBS
                                     )
12        Plaintiff,                 )
                                     )   STIPULATION AND ORDER
13                  v.               )   CONTINUING STATUS CONFERENCE
                                     )   AND EXCLUDING TIME
14   ELIGIO NUNEZ,                   )
      (aka Elisio Munoz),            )
15                                   )   Date:    December 7, 2020
          Defendant.                 )   Time:    9:00 a.m.
16                                   )   Judge:   Hon. William B. Shubb

17
18        It is hereby stipulated and agreed between plaintiff,
19   United States of America, and defendant, Eligio Nunez, that the
20   status conference scheduled for December 7, 2020, may be
21   continued to January 19, 2021, at 9:00 a.m.
22        Defense counsel seeks additional time to review discovery
23   (including extensive video) with Mr. Nunez and to obtain records
24   of the prior convictions charged in the indictment. The parties
25   therefore agree that the status conference should be continued
26   to January 19, 2021, and ask the Court to order time excluded
27   under the Speedy Trial Act through that date in order to afford
28   necessary time for effective preparation.        The parties agree

                                         -1-
      Case 2:20-cr-00176-WBS Document 10 Filed 12/04/20 Page 2 of 2


1    that the interests of justice to be served by a continuance

2    outweigh the best interests of Mr. Nunez and the public in a

3    speedy trial, and ask the Court to order time excluded through

4    January 19, 2021, pursuant to 18 U.S.C. § 3161(h)(7)(A) and

5    (b)(iv).

6                                      Respectfully Submitted,

7                                      HEATHER E. WILLIAMS
                                       Federal Defender
8
9    Dated:   December 2, 2020         /s/ T. Zindel__________________
                                       TIMOTHY ZINDEL
10                                     Assistant Federal Defender
                                       Attorney for ELIGIO NUNEZ
11
12                                     McGREGOR SCOTT
                                       United States Attorney
13
14   Dated:   December 2, 2020         /s/ T. Zindel for J. Hitt
                                       JASON HITT
15                                     Assistant U.S. Attorney

16
17                                   O R D E R

18        The status conference is continued to January 19, 2021, at

19   9:00 a.m.    The Court finds that the ends of justice served by

20   granting a continuance outweigh the best interests of the public

21   and the defendant in a speedy trial for the reasons stated

22   above.     Time is therefore excluded from the date of this order

23   through January 19, 2021, pursuant to 18 U.S.C. § 3161(h)(7)(A)

24   and (B)(iv).

25        IT IS SO ORDERED.

26   Dated:   December 3, 2020

27
28

                                         -2-
